Exhibit 99.1 N e w sR e l e a s e QUICKSILVER GAS SERVICES LP 777 West Rosedale Street Fort Worth, TX76104 www.kgslp.com Quicksilver Gas Services' Third-Quarter Income Jumps 35% in 2009 FORT WORTH, TEXAS (November 9, 2009) – Quicksilver Gas Services LP (NYSE: KGS) today reported net income for the third quarter of 2009 of $8.7 million, up approximately 35% from $6.4 million reported in the prior-year period.Earnings before interest, income taxes, depreciation and accretion ("EBITDA"), a non-GAAP measure, was $16.9 million for the third quarter of 2009, an increase of 29% from the 2008 third-quarter EBITDA of $13.1 million. Third-Quarter 2009 Highlights · Increased average gathered volumes to approximately 234 MMcf per day; up 10% versus the prior-year quarter · Increased distributable cash flow to $13.4 million; up 16% year-over-year · Connected approximatelythree miles of gathering infrastructure · Connectedfive new wells to the gathering system “Quicksilver Gas Services continues to grow by all measures and is increasing liquidity in order to capitalize on opportunities created by the current macro-economic environment," said Toby Darden, Quicksilver Gas Services' president and chief executive officer."We look forward to more growth in 2010, enhanced by acquisitions.Our fee-based revenue strategy and cost-efficient operating structure continue to pay dividends for both our unitholders and for our producer-customers.” Capital Program For the third quarter of 2009, the company incurred approximately $3.7 million of capital costs, including $2.5 million of maintenance capital.Expenditures during the quarter included the connection of approximately three miles of gathering lines and five new wells to the gathering system. Debt and Liquidity The company’s total borrowing capacity under its senior secured revolving credit facility was increased to $320 million in October.The company currently has approximately $203 million drawn on its senior secured credit facility resulting in approximately $117 million of available capacity. Distributions On October 19, 2009, the company announced a cash distribution for the 2009 third quarter of $.39 per unit, a 5.4% increase from the previous quarterly rate.For the three months ended September 30, 2009, distributable cash flow, a non-GAAP financial measure, totaled $13.4 million, which provided 1.38 times the amount required to cover the total distributions to both the limited and general partners for the period. -more- NEWS RELEASE Page 2 of 7 Conference Call Quicksilver
